DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 29 September 2020. As directed by the amendment: claims 1, 11 and 21 have been amended.  Thus claims 1-25 are presently pending in this application. Applicant’s amendments to the Claims have overcome the objection previously set forth in the Non-Final Office Action mailed 24 July 2020. 
This action is Non-Final because of the introduction of a new ground of rejection under 112(b) of claims 10 and 20, described further below, that is neither necessitated by applicant’s amendment of the claims, nor based on information submitted in an information disclosure statement filed during the period set forth in 37 CFR 1.97(c)  with the fee set forth in 37 CFR 1.17(p).
Response to Arguments
Applicant’s arguments with respect to claims 1, 11 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Specification
The disclosure is objected to because of the following informalities: Page 11 Line 5, “such a patient alarm” is missing a word.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

Claims 21-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 21 recites the limitation “wherein the electronics are configured to provide at least one of a listing of procedural steps or one or more instructional videos as an aid in completion of the refill procedure.” There is not adequate written description of the electronics to be configured to provide at least one of a listing of procedural steps or one or more instructional videos as an aid in completion of the refill procedure. There is written description for a programmer to provide at least one of a listing of procedural steps or one or more instructional videos as an aid in completion of the refill procedure; however, the disclosed programmer is different from the claimed electronics of the implantable medical pump. The following sections of the specification relate to the limitation of “at least one of a listing of procedural steps or one or more instructional videos as an aid in completion of the refill procedure. “:
“In one embodiment data gathered by the sensor is utilized to prompt a programmer to display medicament refill information. In one embodiment the medicament refill information includes at least one of a listing of one or more procedural steps for completing the refill procedure, an instructional video for aid in completing the refill procedure, or a combination thereof.” (Page 4 line 24- Page 5 line 2). 
 “In some embodiments, the external programmer 108 can display related refill information, accuracy information, drug information, etc. The related drug refill information can include the listing of 
While the description supports the sensor generating data that can prompt the display of information, only the programmer is described as being configured to provide the information.
Claims 22-25 are rejected as being dependent on claim 21.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 10-20, 22 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10 and 20 recite the limitation "further comprising a fill sensor configured to determine a volume of medicament within the medicament reservoir".  It is unclear if this fill sensor is indented to further limit the sensors of claims 1 and 11 respectively that are also claimed as being configured to detect “a volume of medicament within the refillable medicament reservoir” or if it is meant to be an additional sensor. 
Claim 11 recites the limitation "the medicament delivery system".  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites "The medicament delivery system of claim 11".  It is unclear if this claim is meant to include the method limitations of claim 11. 
Claim 22 recites the limitation "the one or more feedback notifications". There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 10-15, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kalpin (US 2016/0354540 A1).
Regarding claim 1, Kalpin discloses a medicament delivery system (Fig 5) configured to serve as an aid in guiding a user through the procedural steps of refilling an implantable medical pump with an external refilling apparatus by tying the physical acts associated with a refill procedure to relevant information displayed or configured on a user interface of an external programmer [0038], the medicament delivery system comprising: an implantable medical pump (12 Fig 1) including a refillable medicament reservoir (32 Fig 5) accessible via an access port (40 Fig 5) having at least one sensor (14 Fig 5) configured to detect a presence of a portion (20 Fig 5) of an external refilling apparatus (18 Fig 5) within the access port, a volume of medicament within the refillable medicament reservoir, or a combination thereof ([0045] “when the needle 20 is inserted”, “approximate fill level of the reservoir”), and an external programmer (62 Fig 5) configured to communicate with the implantable medical pump during the refill procedure ([0039] “upon determining that pressure-related information generated by pressure sensor 14 is indicative of some flow state of the therapeutic substance, detector circuit 50 prompts indicator device 60 to inform the clinician the fill status and flow status via the display screen”), wherein sensed data gathered by the at least one sensor is utilized by the external programmer to prompt a display of at least one of a listing of procedural steps of the refill procedure (330 Fig 18 the notice is a listing of procedural steps of the refill procedure that is prompted upon gathered sensor data).  
Regarding claim 2, Kalpin discloses the medicament delivery system of claim 1. Kalpin further discloses wherein the absence of sensed data gathered by the needle detection sensor is utilized by the external programmer to initiate an appropriate workflow ([0067][0068], “What to do?” Fig 18).  
Regarding claim 3, Kalpin discloses the medicament delivery system of claim 1. Kalpin further discloses wherein the sensed data gathered by the needle detection sensor is utilized by the external programmer to display a reminder for the user to initiate one or more physical process steps of the refill procedure ([0067], [0068], Fig 18 “1) Tap the syringe for 5 seconds to verify”).  
Regarding claim 4, Kalpin discloses the medicament delivery system of claim 1. Kalpin further discloses wherein the sensed data gathered by the needle detection sensor is utilized by the external programmer to display user feedback regarding placement of the portion of the external refilling apparatus within the access port ([0067] [0068], Fig 18 “NEEDLE MIGHT BE OUT”).  
Regarding claim 5, Kalpin discloses the medicament delivery system of claim 1. Kalpin further discloses wherein the sensed data gathered by the needle detection sensor is utilized by the external programmer to detect an unintentional withdrawal of the portion of the external refilling apparatus from the access port during the refill 3Application No. 16/168,399 procedure ([0067] “dislodgement of the needle form the septum”), thereby providing an advance warning of the increased potential risk of injection of (Fig 18 “NEEDLE MIGHT BE OUT” is an advance warning of the increased potential risk of injection of medicament directly into a patient).  
Regarding claim 10, Kalpin discloses the medicament delivery system of claim 1. Kalpin further discloses further comprising a fill sensor (pressure sensor 14 Fig 5 can sense fill) configured to determine a volume of medicament within the medicament reservoir ([0045] “approximate fill level of the reservoir”).  
Regarding claim 11, Kalpin discloses a method of guiding a user through the procedural steps of refilling an implantable medical pump (12 Fig 1) with an external refilling apparatus (18 Fig 5) by tying the physical acts associated with a refill procedure to relevant information displayed or configured on a user interface (60 Fig 5) of an external programmer (62 Fig 5, [0039] “upon determining that pressure-related information generated by pressure sensor 14 is indicative of some flow state of the therapeutic substance, detector circuit 50 prompts indicator device 60 to inform the clinician the fill status and flow status via the display screen”), the medicament delivery system comprising: providing an implantable medical pump (12 Fig 1) including a refillable medicament reservoir (32 Fig 5) accessible via an access port (40 Fig 5), wherein the refillable medicament reservoir includes at least one sensor (14 Fig 5) configured to detect the presence of a portion of an external refilling apparatus within the4Application No. 16/168,399 access port ([0045] “when the needle 20 is inserted”), a volume of medicament ([0045] “approximate fill level of the reservoir”) within the refillable medicament reservoir, or a combination thereof, and utilizing the sensed data gathered by the at least one sensor to prompt a display of at least one of a listing of procedural steps (330 Fig 18 the notice is a listing of procedural steps of the refill procedure that is prompted upon gathered sensor data) of the refill procedure on an external programmer (62 Fig 5) in communication with the implantable medical pump during the refill procedure.
Regarding claim 12, Kalpin discloses the method of claim 11. Kalpin further discloses wherein the absence of sensed data gathered by the needle detection sensor is utilized by the external programmer to initiate an appropriate workflow ([0067] [0068], “What to do?” Fig 18).
Regarding claim 13, Kalpin discloses the method of claim 11. Kalpin further discloses wherein the sensed data gathered by the needle detection sensor is utilized by the external programmer to display a reminder for the user to initiate one or more physical process steps of the refill procedure ([0067], [0068], Fig 18 “1) Tap the syringe for 5 seconds to verify”).    
Regarding claim 14, Kalpin discloses the method of claim 11. Kalpin further discloses wherein the sensed data gathered by the needle detection sensor is utilized by the external programmer to display user feedback regarding placement of the portion of the external refilling apparatus within the access port ([0067] [0068], Fig 18 “NEEDLE MIGHT BE OUT”). 
Regarding claim 15, Kalpin discloses the method of claim 11. Kalpin further discloses wherein the sensed data gathered by the needle detection sensor is utilized by the external programmer to detect an unintentional withdrawal of the portion of the external refilling apparatus from the access port during the refill procedure ([0067] “dislodgement of the needle form the septum”), thereby providing an advance warning of the increased potential risk of injection of medicament directly into a patient (Fig 18 “NEEDLE MIGHT BE OUT” is an advance warning of the increased potential risk of injection of medicament directly into a patient).  
Regarding claim 20, Kalpin discloses the method of claim 11. Kalpin further discloses further comprising a fill sensor (pressure sensor 14 Fig 5 can sense fill) configured to determine a volume of medicament within the medicament reservoir ([0045] “approximate fill level of the reservoir”).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-9, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kalpin (US 2016/0354540 A1) in view of Robinson et al. (US 2012/0053514 A1).
Regarding claim 6, Kalpin discloses the medicament delivery system of claim 1. Kalpin further discloses wherein the sensed data gathered by the needle detection sensor includes a time associated with the detection of the presence of a portion of an external refilling apparatus within the access port (“Pressure sensor 14 should normally detect when the needle 20 is moved or used during a filling or emptying operation. If no further activity is detected for a set period of time during filling or emptying the system indicates that no activity has been detected.” [0067]). However, is silent to wherein the time is associated with a timestamp.
([0065] “a time and date stamp when inlet port 42 is accessed with a delivery system”, [0140] “In one example, IMD 100 and/or programmer 20 captures and stores time stamps identifying when a refill operation began and/or ended for each reservoir in IMD 100.”) It would have been obvious to one of ordinary skill at the time of effective filing for the time of Kalpin to be a timestamp as taught by Robinson et al. to allow the sensed data information to be accessed an analyzed later [0066].
Regarding claim 7, modified Kalpin discloses the medicament delivery system of claim 6. Kalpin further discloses wherein the external programmer is further configured to determine whether any detected presence of a portion of an external refilling apparatus within the access port was not associated with a refill procedure (“Screen 311 may be utilized after the needle 20 has been detected in either port assembly 40, 40'. Pressure sensor 14 should normally detect when the needle 20 is moved or used during a filling or emptying operation. If no further activity is detected for a set period of time during filling or emptying the system indicates that no activity has been detected.” [0067]).  
Regarding claim 8, modified Kalpin discloses the medicament delivery system of claim 7. Kalpin further discloses wherein the medicament delivery system is configured to issue an alert (Indication 300 on screen 299 Fig 11) configured to inform a caregiver or user about the possibility of an unauthorized access of the medicament reservoir (Fig 11, “Screen 229 reports at 300 that the needle 20 is detected in the reservoir” [0056] the indication that the needle is detected in the reservoir is fully capable of informing a caregiver or user about the possibility of an unauthorized access of the medicament reservoir).  
Regarding claim 9, modified Kalpin discloses the medicament delivery system of claim 8. Kalpin further discloses wherein the alert is a message generated by the external programmer (Indication 300 on screen 299 Fig 11).  
Regarding claim 16, Kalpin discloses the method of claim 11. Kalpin further discloses the sensed data gathered by the needle detection sensor includes a time associated with the detection of the presence of a portion of an external refilling apparatus within the access port (“Pressure sensor 14 should normally detect when the needle 20 is moved or used during a filling or emptying operation. If no further activity is detected for a set period of time during filling or emptying the system indicates that no activity has been detected.” [0067]). However, is silent to wherein the time is associated with a timestamp.
Robinson et al. teaches wherein the time is associated with a timestamp ([0065] “a time and date stamp when inlet port 42 is accessed with a delivery system”, [0140] “In one example, IMD 100 and/or programmer 20 captures and stores time stamps identifying when a refill operation began and/or ended for each reservoir in IMD 100.”) It would have been obvious to one of ordinary skill at the time of effective filing for the time of Kalpin to be a timestamp as taught by Robinson et al. to allow the sensed data information to be accessed an analyzed later [0066].
Regarding claim 17, modified Kalpin discloses the method of claim 16. Kalpin further discloses wherein the external programmer is further configured to determine whether any detected presence of a portion of an external refilling apparatus within the access port was not associated with a refill procedure (“Screen 311 may be utilized after the needle 20 has been detected in either port assembly 40, 40'. Pressure sensor 14 should normally detect when the needle 20 is moved or used during a filling or emptying operation. If no further activity is detected for a set period of time during filling or emptying the system indicates that no activity has been detected.” [0067]).  
Regarding claim 18, modified Kalpin discloses the method of claim 17. Kalpin further discloses wherein the medicament delivery system is configured to issue an alert (Indication 300 on screen 299 Fig 11) configured to inform a caregiver or user about the possibility of an unauthorized access of the medicament reservoir (Fig 11, “Screen 229 reports at 300 that the needle 20 is detected in the reservoir” [0056] the indication that the needle is detected in the reservoir is fully capable of informing a caregiver or user about the possibility of an unauthorized access of the medicament reservoir).  
Regarding claim 19, modified Kalpin discloses the method of claim 18. Kalpin further discloses wherein the alert is a message generated by the external programmer (Indication 300 on screen 299 Fig 11).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Goldberg-Richmeier whose telephone number is (571)270-3873.  The examiner can normally be reached on Mon-Thu 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.E.G./Examiner, Art Unit 3783                                                                                                                                                                                                        

/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783